154 U.S. 565
14 S.Ct. 1213
19 L.Ed. 256
UNITED STATESv.SAMUEL J. MORGAN.
No. 191.
April 12, 1869.

The attorney General, Asst. Atty. Gen. Dickey, and E. P. Norton, for the United States, J. M. Carlisle, J. D. McPherson, and R. M. Corwine, for appellee.
Mr. Justice NELSON delivered the opinion of the court.


1
This is an appeal from the court of claims.


2
The petition in this case sets forth that Morgan, under a contract with the government, in September, 1861, purchased 522 horses, for which he was to receive $130 each; that the government has refused to pay the price according to the contract; and that a balance r mains of $7,830. This contract was made with the petitioner by Reeside, an agent of Gen. Fremont, who had been authorized to purchase 2,000 horses for his military department, at the price above stated.


3
The claim was presented to the board of commissioners appointed to investigate contracts made in this department; and, after an examination into the claim, it was reduced $7,830, the board allowing only $115 per head for the horses, instead of $130, the contract price, and give the claimant a voucher for the amount at this rate, $60,076, payment of which was afterwards accepted by him from the government.


4
The court of claims decreed in his favor the contract price, deducting the above payment. The case falls within the decision of U. S. v. Adams, 9 Wall. 554, and this decree must therefore be reversed.


5
The case is remanded, with directions to dismiss the petition.